 

Exhibit 10.1

 

 

SENIOR TERM LOAN
CREDIT AGREEMENT

 

dated as of April 1, 2016

 

between

 

CVR Partners, LP

 

as Borrower

 

and

 

American Entertainment Properties Corp.

 

as Lender

 

 

 

 



TABLE OF CONTENTS

 

Article I DEFINITIONS; CONSTRUCTION 1       Section 1.1 Definitions 1      
Section 1.2 Other Definitional Provisions 5       Section 1.3 Accounting Terms
and Principles 5       Article II AMOUNT AND TERMS OF THE LOANS 5       Section
2.1 Loan Commitment 5       Section 2.2 Borrowing Procedure 6       Section 2.3
Optional Reduction and Termination of Loan Commitment 6       Section 2.4
Repayment of Loans 6       Section 2.5 Prepayment 6       Section 2.6 Interest
on Loans 6       Section 2.7 Computation of Interest 6       Section 2.8
Evidence of Debt 6       Section 2.9 Payments Generally 7       Section 2.10
Taxes 7       Article III CONDITIONS PRECEDENT TO LOANS 7       Section 3.1
Conditions to Effectiveness 7       Section 3.2 Conditions to Making of each
Loan 8       Article IV REPRESENTATIONS AND WARRANTIES 8       Section 4.1
Corporate Existence; Compliance with Law 8       Section 4.2 Power;
Authorization; Enforceable Obligations 8       Section 4.3 No Legal Bar 9      
Section 4.4 No Material Litigation 9       Section 4.5 No Default 9      
Section 4.6 Use of Proceeds 9       Article V COVENANTS 9       Section 5.1
Delivery of Financial Information 9       Section 5.2 Notice of Default 9      
Section 5.3 Conduct of Business and Maintenance of Existence, etc. 9      
Article VI EVENTS OF DEFAULT 10       Section 6.1 Events of Default 10      
Article VII MISCELLANEOUS 11       Section 7.1 Notices 11



i 

 



Section 7.2 Waiver; Amendments 12       Section 7.3 Expenses; Indemnification 12
      Section 7.4 Successors and Assigns 13       Section 7.5 Governing Law 13  
    Section 7.6 Counterparts; Integration 13       Section 7.7 Survival 13      
Section 7.8 Severability 13

 

ii 

 



TERM LOAN CREDIT AGREEMENT

 

THIS SENIOR TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of April 1, 2016 by and among American Entertainment Properties Corp., a
Delaware corporation (the “Lender”) and CVR Partners, LP a Delaware limited
partnership (the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has advised the Lender that it intends to acquire,
indirectly through certain wholly-owned subsidiaries, all of the outstanding
equity interests in Rentech Nitrogen Partners, L.P. (the “Partnership”) and
Rentech Nitrogen GP, LLC (the “Partnership GP”), pursuant to that Agreement and
Plan of Merger, dated as of August 9, 2015, among the Borrower, Lux Merger Sub 1
LLC, Lux Merger Sub 2 LLC, the Partnership and the Partnership GP, pursuant to
which each of the Partnership and Partnership GP will become wholly-owned
subsidiaries of the Borrower (the “Acquisition”).

 

WHEREAS, in connection with the Acquisition, the Borrower has requested that the
Lender commit to provide loans to the Borrower in an aggregate principal amount
of $320,000,000, which (x) will be used by the Borrower to provide funds to the
Partnership to make a change of control offer and, if applicable, a “clean-up”
redemption in accordance with the Indenture, dated as of April 12, 2013, among
the Partnership, Rentech Nitrogen Finance Corporation, each of the guarantors
party thereto, Wells Fargo Bank, National Association, as trustee, and
Wilmington Trust, National Association, as collateral trustee, pursuant to which
the Partnership’s 6.500% Second Lien Senior Secured Notes due 2021 (the “Second
Lien Notes”) were issued or (y) will be used by the Borrower or the Partnership
to make a tender offer for the Second Lien Notes and, in each case, pay fees and
expenses related thereto.

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lender is
willing to make the requested loans to the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:

 

Article I
DEFINITIONS; CONSTRUCTION

 

Section 1.1           Definitions. The following terms used herein shall have
the meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.

 

“Agreement” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

 

 

 



“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of (i) the date that is one hundred eighty (180)
days following the Closing Date and (ii) the date of termination of the Loan
Commitment.

 

“Borrower Affiliate” shall mean the Borrower and each Subsidiary thereof.

 

“Borrower” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to close.

 

“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Closing Date” shall have the meaning assigned to such term in Section 3.1.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Default” means any of the events specified in Article VI, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Interest” shall have the meaning set forth in Section 2.6(b).

 

“Default Interest Rate” shall mean a rate equal to the interest rate applicable
to the Loans, plus an additional 2% per annum.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Event of Default” shall mean any of the events specified in Article VI,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Excluded Taxes” shall mean, with respect to the Lender, taxes imposed on or
measured by its overall net income, franchise taxes, and any branch profits or
similar tax imposed on it by any jurisdiction.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

 2 

 



“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Hedge Agreements” shall mean all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

 

“Indebtedness” shall mean of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property or
assets acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property or assets), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any equity
interests of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (j) all obligations of such Person in respect of Hedge
Agreements.

 

 3 

 



“Lender” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

 

“Lender Indemnitee” shall mean Lender and each of the directors, officers,
employees, agents, trustees, representatives, attorneys, consultants and
advisors of or to Lender.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” shall have the meaning set forth in Section 2.1.

 

“Loan Commitment” shall mean the obligation of the Lender to make Loans
hereunder in an aggregate principal amount at any time outstanding not exceeding
$320,000,000.

 

“Loan Documents” shall mean, collectively, this Agreement and each Notice of
Borrowing.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under this Agreement, or (c) the ability of
the Lender to enforce this Agreement.

 

“Maturity Date” shall mean April 1, 2018.

 

“MLP GP” shall mean CVR GP, LLC, a Delaware limited liability company.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.2.

 

“Obligations” shall mean, with respect to the Borrower, the unpaid principal of
and interest on (including, without limitation, interest accruing after the
maturity of the Loans of the Borrower and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, any Loan Document.

 

“Payment Office” shall mean the office of the Lender located at 767 Fifth
Avenue, Suite 4700, New York, NY 10153, or such other location as to which the
Lender shall have given written notice to the Borrower.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

 4 

 



“Quarterly Payment Date” means the last Business Day of March, June, September
and December.

 

“Subsidiary” shall mean as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto, provided that “Taxes” shall
not include Excluded Taxes.

 

Section 1.2          Other Definitional Provisions.

 

(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)          The terms “Lender” shall include, without limitation, its
successors.

 

Section 1.3          Accounting Terms and Principles. Except as set forth below,
all accounting terms not specifically defined herein shall be construed in
conformity with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
conformity with GAAP.

 

Article II
AMOUNT AND TERMS OF THE LOANS

 

Section 2.1          Loan Commitment.

 

(a)          Subject to the terms and conditions set forth herein, the Lender
agrees to make term loans (each, a “Loan” and, collectively, the “Loans”) to the
Borrower during the Availability Period in an aggregate principal amount at any
time outstanding not to exceed the Loan Commitment.

 

 5 

 

 

 

(b)          Amounts borrowed under Section 2.1(a) and subsequently repaid or
prepaid may not be reborrowed.

 

Section 2.2         Borrowing Procedure. The Borrower shall give the Lender
written notice (or telephonic notice promptly confirmed in writing) of each
borrowing to be made by the Borrower substantially in the form of Exhibit A (a
“Notice of Borrowing”), each such Notice of Borrowing to be delivered prior to
noon (Central time) one (1) Business Day before the requested date of each
borrowing, unless a shorter period is agreed by the Lender. Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such borrowing and (ii) the date of such borrowing (which shall be a
Business Day).

 

Section 2.3          Optional Reduction and Termination of Loan Commitment. Upon
one (1) Business Day’s written notice to the Lender signed by the Borrower, the
Borrower may terminate the Loan Commitment, or permanently reduce the Loan
Commitment, provided that each partial reduction of the Loan Commitment shall be
in integral multiples of $1,000,000 or more (or such lesser amount as agreed by
the Lender).

 

Section 2.4         Repayment of Loans. On the Maturity Date, the Borrower shall
repay any of its Loans then outstanding in full and shall additionally pay to
the Lender all other sums, if any, then owing or accrued by it under this
Agreement.

 

Section 2.5          Prepayment. Upon one (1) Business Day’s (or such shorter
period agreed by the Lender) written notice from a Borrower to the Lender, the
Borrower may voluntarily prepay in whole or in part its Loans without premium or
penalty.

 

Section 2.6          Interest on Loans.

 

(a)          Each Loan shall accrue interest at a rate equal to 12.0% per annum.

 

(b)          The Borrower shall pay interest due and payable on its Loans in
arrears on each Quarterly Payment Date.

 

(c)          While an Event of Default exists or after acceleration of the Loans
in accordance with Article VI, at the option of the Lender, interest on the
unpaid principal amount of the Loans of the Borrower (and any unpaid interest
with respect thereto) will accrue at the Default Interest Rate (the “Default
Interest”). All Default Interest will be payable by the Borrower upon demand by
the Lender.

 

Section 2.7          Computation of Interest. All computations of interest shall
be made by the Lender on the basis of a year of 360 days. Each determination by
the Lender of an interest amount hereunder shall, except for manifest error, be
final, conclusive and binding for all purposes.

 

Section 2.8          Evidence of Debt. The Loans made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lender to the Borrower and the
interest and payments thereon. Any failure so to record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Borrower’s Loans.

 

 6 

 



Section 2.9          Payments Generally.

 

(a)          All payments by the Borrower to the Lender hereunder shall be made
to the Lender at the Payment Office in immediately available funds without
setoff or counterclaim. If any payment hereunder shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of the payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

(b)          If on the Maturity Date, insufficient funds are received by and
available to the Lender to pay fully all amounts of principal and interest due
hereunder, such funds shall be applied (i) first, towards payment of interest,
and (ii) second, towards payment of principal due hereunder.

 

Section 2.10        Taxes. Any and all payments by the Borrower under each Loan
Document shall be made free and clear of and without deduction for any and all
present or future Taxes. If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to the Lender,
then the Borrower shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of Taxes
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

Article III
CONDITIONS PRECEDENT TO LOANS

 

Section 3.1          Conditions to Effectiveness. This Agreement shall not
become effective until the date (such date, the “Closing Date”) on which each of
the following conditions is satisfied (or waived in accordance with Section
7.2):

 

(a)          The Lender shall have received a counterpart of this Agreement
signed by or on behalf of the Borrower.

 

(b)          No Default or Event of Default shall exist on the Closing Date.

 

(c)          All representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the Closing Date.

 

(d)          The closing of the Acquisition shall have occurred or shall occur
substantially concurrently with the effectiveness of this Agreement.

 

 7 

 



Section 3.2          Conditions to Making of each Loan. The obligations
hereunder of the Lender to make each Loan are subject to the satisfaction (or
waiver in accordance with Section 7.2) of the following conditions as of the
date each Loan is made:

 

(a)          The Lender shall have received a signed Notice of Borrowing from
the Borrower requesting the making of a Loan on the date specified therein
(which shall be no later than the last day of the Availability Period).

 

(b)          At the time of and immediately after giving effect to the making of
the requested Loan, no Default or Event of Default shall exist.

 

(c)          At the time of and immediately after giving effect to the requested
Loan, all representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of such
date.

 

(d)          The conditions referred to in Clause 3.1 shall previously have been
satisfied.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to make each Loan, the
Borrower hereby represents and warrants to the Lender for itself that:

 

Section 4.1          Corporate Existence; Compliance with Law. The Borrower and
each of its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
limited liability company power and authority, and the legal right, to own and
operate its property and assets, to lease the property and assets it operates as
lessee and to conduct the business in which it is currently engaged, and (c) is
in compliance with all requirements of applicable law except, to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 4.2          Power; Authorization; Enforceable Obligations.

 

(a)          The Borrower has the power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
borrow hereunder. The Borrower has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, to authorize the borrowings on the terms and conditions of this Agreement.

 

(b)          No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained by the Borrower in connection with (i) the borrowings hereunder,
(ii) the execution, delivery, validity or enforceability of this Agreement or
any of the other Loan Documents, or (iii) the performance of this Agreement or
any of the other Loan Documents, except, in each case, for routine consents,
authorizations, filings and notices required to be made in the ordinary course
of business.

 

 8 

 



(c)          This Agreement has been, and, upon execution, each Loan Document
shall have been, duly executed and delivered on behalf of the Borrower.

 

(d)          This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

Section 4.3          No Legal Bar. The execution, delivery and performance of
this Agreement and the other Loan Documents by the Borrower, the borrowings
hereunder and the use of the proceeds thereof will not violate any applicable
law or any material agreement of the Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any requirement of applicable law or any such agreement.

 

Section 4.4          No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
Borrower Affiliate of the Borrower, or against any of its or their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

Section 4.5          No Default. No Default or Event of Default has occurred and
is continuing.

 

Section 4.6          Use of Proceeds. The proceeds of each Loan shall be used
solely as set forth in the second recital of this Agreement.

 

Article V
COVENANTS

 

Section 5.1          Delivery of Financial Information. The Borrower will
deliver to the Lender such financial or other information in respect of its
business and financial status as the Lender may reasonably require including,
but not limited to, copies of its unaudited quarterly and annual financial
statements.

 

Section 5.2          Notice of Default. The Borrower shall promptly give notice
to the Lender of the occurrence of any Default or Event of Default within five
(5) Business Days after the Borrower knows or has reason to know thereof.

 

Section 5.3          Conduct of Business and Maintenance of Existence, etc. The
Borrower will (a) (i) preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all agreements
and requirements of applicable law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 9 

 



Article VI
EVENTS OF DEFAULT

 

Section 6.1          Events of Default. If any of the following events shall
occur and be continuing:

 

(a)          The Borrower shall fail to pay the principal of its Loans on the
date when due (including the Maturity Date) in accordance with the terms hereof;
or the Borrower shall fail to pay any interest on its Loans, or any other amount
payable hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or

 

(b)          Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

(c)          The Borrower shall default in the observance or performance of any
agreement contained in this Agreement to be performed by it (other than as
provided in clause (a) of this Section 6.1), and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date on which an
officer of the Borrower becomes aware of such failure and (ii) the date on which
written notice thereof shall have been given to the Borrower by the Lender; or

 

(d)          (i) The Borrower or any Borrower Affiliate shall fail to make any
payment on any Indebtedness (other than the Obligations) of the Borrower or any
the Borrower Affiliate or on any Guarantee Obligation in respect of Indebtedness
of any other Person, and, in each case, such failure relates to Indebtedness
having a principal amount of $25,000,000 or more, when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and the effect of such failure is to accelerate the
maturity of such Indebtedness, (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Indebtedness,
if the effect of such event or condition is to accelerate the maturity of such
Indebtedness, (iii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness, if the effect of
such event or condition is to permit the acceleration of the maturity of such
Indebtedness or (iv) any such Indebtedness shall become or be declared to be due
and payable, or be required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or

 

 10 

 



(e)          (i) The Borrower shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the Borrower any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or (iv) the Borrower shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the Borrower shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above, (i) the Loan Commitment shall
terminate immediately and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, the Lender may, by notice to the Borrower, terminate the Loan
Commitment, whereupon the Loan Commitment shall terminate immediately, and
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

 

Article VII
MISCELLANEOUS

 

Section 7.1          Notices.

 

(a)          Addresses for Notices. All notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
and addressed to the party to be notified as follows:

 

To the Borrower:

CVR Partners, LP

2277 Plaza Drive

Suite 500

Sugar Land, TX 77479

Attn: Chief Financial Officer

    To the Lender:

American Entertainment Properties Corp.

767 Fifth Avenue

Suite 4700

New York, NY 10153

Attn:

 

Any party hereto may change its address, telephone number or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery.

 

 11 

 



(b)          Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in Section 7.1(a) shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery and (ii) if delivered by mail, when deposited in the mails.

 

Section 7.2          Waiver; Amendments. No amendment or waiver of any provision
of this Agreement or any other Loan Document nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing and (x) in the case of any such waiver or consent, signed by the Lender
and (y) in the case of any other amendment, by the Lender and the Borrower, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

Section 7.3          Expenses; Indemnification.

 

(a)          The Borrower shall be obligated to pay all out-of-pocket costs and
expenses (including, without limitation, but not limited to the reasonable fees,
charges and disbursements of outside counsel for the Lender) incurred by the
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 7.3,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans.

 

(b)          The Borrower shall be obligated to indemnify each Lender Indemnitee
against, and hold each Lender Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Lender Indemnitee) incurred by any
Lender Indemnitee or asserted against any Lender Indemnitee by any third party
or by the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Lender Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Lender Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of such Lender Indemnitee or (y) result from a
claim brought by the Borrower against any Lender Indemnitee for breach in bad
faith of such Lender Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final judgment in their favor on such
claim as determined by a court of competent jurisdiction.

 

 12 

 



(c)          The Borrower shall be obligated to pay, and hold the Lender
harmless from and against, any and all present and future stamp, documentary,
and other similar taxes with respect to this Agreement and any other Loan
Documents, any collateral described therein, or any payments due thereunder, and
save the Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.

 

(d)          To the extent permitted by applicable law, each party shall not
assert, and hereby waives, any claim against any Lender Indemnitee or the other
party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, the Loans or the use
of proceeds thereof.

 

(e)          All amounts due under this Section 7.3 shall be payable promptly
after written demand therefor.

 

Section 7.4          Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder, and
the Lender may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Borrower. Any other attempted
assignment or transfer by any party hereto shall be null and void. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, each Lender
Indemnitee) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

Section 7.5         Governing Law. This Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

Section 7.6          Counterparts; Integration. This Agreement may be executed
in any number of counterparts and by electronic means (including “pdf”) and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

Section 7.7         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Agreement and the making of the Loans. The
provisions of Section 7.3 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

 

Section 7.8         Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

[Signature Pages Follow]

 

 13 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  CVR PARTNERS, LP   as Borrower   By:  CVR GP, LLC, its general partner      
By: /s/ John J. Lipinski   Name: John J. Lipinski     Title: Executive Chairman

 

 

 



  AMERICAN ENTERTAINMENT PROPERTIES CORP.   as Lender       By: /s/ SungHwan Cho
    Name: SungHwan Cho      Title: Chief Financial Officer

 

 

 



Exhibit A

FORM OF NOTICE OF BORROWING

 

[DATE]

 

American Entertainment Properties Corp.

 

767 Fifth Avenue

Suite 4700

New York, NY 10153

Attn:

 

Dear Sirs:

 

Reference is made to that certain Loan Agreement, dated as of April 1, 2016 (the
“Loan Agreement”), by and among American Entertainment Properties Corp., a
Delaware corporation (the “Lender”) and CVR Partners, LP, a Delaware limited
partnership (the “Borrower”).

 

The Borrower hereby requests the following Loan under the Loan Agreement, and in
that connection the Borrower specifies the following information with respect to
such Loan:

 

(a)          Principal amount of Loan: $[                  ]

 

(b)          Date of Loan: [                  ]

 

The Borrower hereby certifies as follows:

 

(c)          At the time of and immediately after giving effect to the making of
the requested Loan, no Default or Event of Default exists.

 

(d)          At the time of and immediately after giving effect to the making of
the requested Loan, all representations and warranties of the Borrower set forth
in the Loan Documents are true and correct in all material respects on and as of
such date.

 

 A-1 

 



 

IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed on the date first written above.

 

  CVR PARTNERS, LP   as Borrower   By: CVR GP, LLC, its general partner      
By:       Name:     Title:

 

 A-2 

 

 

